UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


DIVINE MINISTER MOSIAH OSIRIS RA
EL,

                Plaintiff,
        v.                                             Civil No. 19-3406 (TJK)

NORTH STATE ACCEPTANCE,

                Defendant.


                                  MEMORANDUM OPINION

        Divine Minister Mosiah Osiris Ra El, on behalf of Tyree Antoine Honablew, initiated the

above-captioned civil action in November 2019. Ra El’s only filing, which the Court construes

to be a complaint, is largely indecipherable. See generally ECF No. 1 (“Compl.”). Ra El

purports to be “an authorized representative of the artificial person/ens legis ‘TYREE ANTOINE

HONABLEW’” whom Ra El alleges “is non-liable for the fictions [sic] ‘damages.’” Id. at 2. Ra

El further states:

        I am here in special appearance on my clients behalf as Consul only to challenge
        jurisdiction and to have this matter dismissed. I believe this court lacks a
        jurisdiction. I want to see the supposed personal and subject matter jurisdiction
        duly placed into evidence and all questions in this affidavit answered on the
        record and for the record in order to proceed. My client declines the solicitation
        of this commercial activity.

Id. 1 The complaint then lists a series of statements and questions that are either irrelevant or

incomprehensible. For example, Ra El asks, “Can you prove that the TYREE ANTOINE

HONABLEW named in ALL CAPS in this indictment is a live flesh and blood being and not a

corporate artificial person created by the coerced birth certificate issued Mosiah Osiris Ra El’s


1
 Ra El does not identify any related cases in his complaint or in his Civil Cover Sheet. See
generally Compl.; ECF No. 1-1 at 2.
Mother at his bearth [sic] by hospital personnel without disclosure of the nature of this

document?” Id. 3–4. He then references extensive case law that purportedly supports the

proposition that the Court cannot proceed without jurisdiction, and that jurisdiction can be

challenged at any time. Id. at 4–6. Finally, Ra El makes a series of “demands,” including:

       It is hereby demanded by Mosiah Osiris Ra El whom is a Public and Divine
       Minister of an Aboriginal and Autonomous Indigenous Al Moroccan/American
       religious state and a de jure party in first part to the Original American
       constitution as part and parcel of We the American People . . . that any and all
       actions to proceed in any form of prosecution, solicitation, litigation, mitigation,
       accusation, adjudication, interrogation, search, seizure, harassment, et al against
       TYREE ANTOINE HONABLEW and Divine Minister Mosiah Osiris Ra El be
       ceased, disassociated, and desisted with prejudice in this matter . . . . It is hereby
       demanded a live flesh and blood injured party be produced on the record for the
       record. . . . It is demanded proof that my client is not a Public Minister of a de
       jure Foreign organic religious state be produced on the record for the record. . . .
       It is demanded all parties of the UNITED STATES and COMMON WEALTH
       OF VIRGINIA produce proof of Nationality or citizenship on the record for the
       record pursuant to requirements of Diversity of Citizenship subject matter
       jurisdiction, and if Diverse from the ab origine Muur American Indian Nobility of
       Mosiah Osiris Ra El and his property TYREE ANTOINE HONABLEW that this
       unaccepted solicitation be deceased as herein moved.

Id. at 7–8. He states that “This true bill must be tendered within 21 calendar days,” and

closes by calling his pleading “A TRUE NEGOTIABLE INSTRUMENT.” Id. at 8.

       The Court finds that it lacks the power to hear this case. Ra El asserts no cognizable

claims and presents no cognizable controversies for the Court to resolve. He does not appear to

allege that he was injured by the defendant. Indeed, he does not even refer to the defendant at all

after captioning his filing. The Court “may dismiss a complaint sua sponte . . . where it is

‘patently obvious’ that the plaintiff cannot prevail on the facts alleged in the complaint.” Perry

v. Discover Bank, 514 F. Supp. 2d 94, 95 (D.D.C. 2007) (quoting Baker v. Dir., U.S. Parole

Comm’n, 916 F.2d 725, 726–27 (D.C. Cir. 1990)). Ra El’s complaint fits the bill.




                                                 2
        The complaint must also be dismissed for failing to comply with the Federal Rules of

Civil Procedure. While pleadings prepared by pro se litigants are not held to the same standard

as pleadings prepared by attorneys, see Haines v. Kerner, 404 U.S. 519, 520 (1972), they must

still comply with those rules. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). 2 Rule 8(a)

requires a complaint to include a “short and plain statement” explaining why the plaintiff is

entitled to relief. Fed. R. Civ. P. 8(a)(2). Ra El’s complaint fails to do that.

        For these reasons, the Court will dismiss the case without prejudice. A separate order

will issue.


                                                               /s/ Timothy J. Kelly
                                                               TIMOTHY J. KELLY
                                                               United States District Judge

Date: November 22, 2019




2
  Although Ra El indicates on his Civil Cover Sheet that he is proceeding pro se, see ECF No. 1-
1 at 1, he repeatedly states in his complaint that he is acting on behalf of Tyree Antoine
Honablew, see, e.g., Compl. at 8. He also asserts that he is not an attorney. See id. at 4 (“Mosiah
Osiris Ra El does not do ‘Attorneys’ as I have found them to be injurious to my freedom, life,
liberty and pursuit of happiness.”). Ra El’s lay representation of Honablew is proscribed by law.
See 28 U.S.C. § 1654; Georgiades v. Martin-Trigona, 729 F.2d 831, 834 (D.C. Cir. 1984).



                                                  3